Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 16/880,031, filed 5/21/2020.
Receipt is acknowledged of the election of claims 1-17 filed 5/17/2021 in response to the restriction requirement of 3/17/2021.  Claim 18 is withdrawn without traverse. 
Claims 1-17 are pending and examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the extension(of claims 3-6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 204(see Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in para. [12], line 6, “educing” should be “reducing”, and in para. [20], lines 2-3, “is a generally a” should be “is generally a”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, line 2, “said body extends” renders the meets and bounds of the claim unclear because the body and veneer are positively recited with respect to one another, but claim 1 sets forth the veneer functionally related to the body.

Claim limitation “means for attaching” (in claim 1 B and C) has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because means for attaching 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 12-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosner(4,439,970; cited on PTO 892).
Rosner discloses an apparatus for attaching veneer to a surface(the apparatus 2 is capable of attaching a veneer to a surface and meets the functional claim limitation) comprising:
A) a substantially flat body member(4, see Fig. 1), 
B) a plurality of substantially flat features(14) configured to accept means for attaching said body member to a surface)the feature is attached to a structure 46 and considered to meet the functional claim limitation), 

D) a plurality of standoff features(16/18, 20) attached to said body member extending away from said body member to a plane defined by said plurality of features configured to accept means for attaching said body member to a surface(the standoff features and flat features are able to be moved with respect to one another and can be positioned at the same plane meeting the claim limitation).
Regarding claim 2, Rosner discloses the apparatus of claim 1 wherein: A) said body member(4) and said plurality of features(14) configured to accept means for attaching said body member to a surface are not co-planar(see Fig. 1).
Regarding claim 3, Rosner discloses the apparatus of claim 2 further comprising: A) an extension(portion extending across the groove in surface 48’) configured to extend beyond said piece of veneer in a direction other than that of said plurality of substantially flat features configured to accept means for attaching said body member to a surface.
Regarding claim 4, Rosner discloses the apparatus of claim 3 wherein said extension is configured: A) to fit behind a previously installed piece of veneer(the apparatus is capable of being used as claimed and is considered to meet the functional claim limitation since the apparatus and veneer have not been positively recited with respect to one another).

Regarding claim 7, Rosner discloses the apparatus of claim 2 further comprising: A) a plurality of indexing features(24) configured to align said apparatus with a plurality of features of a veneer mold(the features are capable of being used as claimed and is considered to meet the functional claim limitation).
Regarding claim 8, Rosner discloses the apparatus of claim 2 further comprising: A) a plurality of indexing features(24) configured to align said apparatus when said apparatus is installed on a surface.
Regarding claim 9, Rosner discloses the apparatus of claim 2 wherein said plurality of features(14) configured to accept means for attaching said body member to a surface further comprise: A) a plurality of features indicating a desirable location for placing means for attaching said body member to a surface(the shape of the feature is considered the desirable location feature).
Regarding claim 12, Rosner discloses the apparatus of claim 2 wherein: A) said standoff features(considered 14) extend away from said body member(4) a distance at least as great as a thickness of said plurality of substantially flat features(16/18, 20) configured to accept means for attaching said body member to a surface(see Figs. 1-3).

Regarding claim 17, Rosner discloses the apparatus of claim 2 wherein: A) said body extends beyond said piece of veneer and is configured to space a plurality of adjacent pieces of veneer away from said surface(the body is capable of being used as claimed and is considered to meet the functional claim limitation.

Allowable Subject Matter
Claims 10-11 and 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
No prior art of record shows the apparatus having the flat body member, flat features, means for attaching, and standoff features, with the flat features having features comprising holes, or marks as in claims 10 and 11, and the means for attaching having a plurality of projections which are not smooth, or are threaded, or are open loops, as in claims 14-16, nor any motivation to do so.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETH A. STEPHAN
Primary Examiner
Art Unit 3633